            Case 7:15-cv-07496-PED Document 113 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT


                                                                                                   w
SOUTHERN DISTRICT OF NEW YORK
 Askew,                                                                                     \2
                                         Plaintiff,

                          -against-                                        15 Civ. 7496 (FED)

 Lindsey,   ct al.,                                                        TRIAL ORDER

                                        Defendants.
The following dates shall apply to the trial of this action:

        Jury selection will be held on February 16,2021, at 9:30 a.m.


        Trial shall proceed immediately following the completion of jury selection. Unless
otherwise specified by the Court, trial shall conlinue from day to day from 9:30 a.m. until 5:00
p,m.



        Proposed voir dire and witness lists must be filed by January 15, 2021.


        Proposed jury instructions and a proposed verdict form must be filed by January 15,
2021. Each party must submit a complete jury instruction for each claim or defense the
party wishes to present to the jury, and each proposed jury instruction shall indicate the
authority for the requested instruction and, if a pattern instruction is used, whether the
proposed instruction has been adapted or modified.


        Any motions w limine, as well as any trial memoranda counsel wishes to submit, shall be
filed by January 15, 2021. Responses to motions in limine shall be filed by January 22,
2021.

        The aforementioned papers shall be filed with the Clerk of the Court. Counsel shall
simultaneously provide courtesy copies to Chambers.

        Counsel shall pre-mark all exhibits. Counsel shall provide the Court with courtesy
copies of all exhibits, as well as any deposition transcripts to be used at trial, prior to the
start of trial.


        The Court will conduct a telephonic pretrial conference on January 11, 2021 at 10:00
a,m.



Dated: December 14,2020                        SO ORDERED         ""V.,.

        White Plains, New York



                                               PaulE.Davison,U.S.MJ.
